DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinemann et al. (US 2,751,636).
In re. claim 1, Heinemann teaches an emergency exit door for an aircraft cabin with an opening-assist mechanism and an opening/closing device comprising: a control lever (12) to selectively unlock the door enabling operation of the opening-assist mechanism (2, 3) of the door (via release of pin (11) from bracket (80)) (col. 4, ln. 39-56), and to lock the door (by pivoting shaft (10) to the closed position in fig. 3), wherein the control lever includes an adaptation mechanism for a lever arm (pivot pin arrangement shown in figs. 1-2), the adaptation mechanism being moveable between an opening-action position (fig. 1) and a closing-action position (fig. 2), a length of the  
[AltContent: connector][AltContent: textbox (L closing)][AltContent: connector][AltContent: connector][AltContent: textbox (L opening)][AltContent: connector]
    PNG
    media_image1.png
    206
    174
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    173
    233
    media_image2.png
    Greyscale

In re. claim 2, Heinemann teaches the door as claimed in claim 1, wherein the control lever includes a lever body (unlabeled body between handle (12) and shaft (10)) (body for L opening above) and a handle (12).  
In re. claim 3, Heinemann teaches the door as claimed in claim 2, wherein the adaptation mechanism includes a pivot enabling a rotation between the lever body and the handle (figs. 1-2), the handle  being perpendicular to the lever body when the adaptation mechanism  is in the closing-action position (fig. 1), and the handle being aligned longitudinally with the lever body  when the adaptation mechanism  is in the closing-action position (fig. 2).  
In re. claim 6, Heinemann teaches the door as claimed in claim 1, wherein the door includes an opening-assist device (e.g. links (3, 4)) (col. 4, ln. 39-56).
In re. claim 9, Heinemann teaches a method for actuating an emergency exit door for an aircraft cabin as claimed in claim 1 said method comprising the following steps of: with the control lever  in opening mode in which the adaptation mechanism  is in the opening-action position, opening the door by opening the control lever and allowing the opening-assist mechanism of the door to operate (dashed line of fig. 6) (col. 4, ln. 39-56), moving the door against the fuselage of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heinemann as applied to claim 1 above, and further in view of Bertani (US 7,712,393).
In re. claim 4, Heinemann fails to disclose the adaptation mechanism includes a telescopic arm.  
Bertani teaches an adaptation mechanism includes a telescopic arm (1a) (when slid over rib (11)) (figs. 5A-5B).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Heinemann to include the teachings of Bertani to have a telescopic arm, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a locked condition for the arm when activated by the user. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heinemann as applied to claim 1 above, and further in view of Zander et al. (US 5,697,570).

In re. claim 5, Heinemann fails to disclose the adaptation mechanism  includes an opening-action position bolt.  
Zander teaches an adaptation mechanism includes an opening-action position bolt (38) (col. 2, ln. 60-67).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Heinemann to include the teachings of Zander to have an opening-action position bolt, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing a locked condition for the arm when activated by the user. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heinemann as applied to claim 6 above, and further in view of Leclerc (US 2003/0141415).

In re. claim 7, Heinemann fails to disclose the opening-assist device has at least one spring pressing the door open.  
Leclerc teaches an opening-assist device has at least one spring (48) (para [0047]) pressing the door open (figs. 2, 4).
  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Heinemann to include the teachings of Leclerc to have at least one spring pressing the door open, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with . 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasper (US 4,510,714) in view of Heinemann.

In re. claims 1 and 8, Kasper teaches an emergency exit door for an aircraft cabin with an opening-assist mechanism and an opening/closing device comprising: a control lever (52) (fig. 6) (col. 5, ln. 6-10) to selectively unlock the door enabling operation of the opening-assist mechanism (66, 68) of the door (col. 5, ln. 27-35), and to lock the door (by pivoting shaft (66)) (col. 5, ln. 35-52); wherein the door includes locking elements (72, 74, 110) located on lateral edges of the door (fig. 6), the locking elements unlock the door when the control lever is actuated (by pivoting shaft (66)) (col. 5, ln. 35-52), moving the door downward in relation to a fuselage of the aircraft cabin, such that the opening-assist device is also helped by the action of the weight of the door (figs. 3-2).
Kasper fails to disclose the control lever includes an adaptation mechanism for a lever arm, the adaptation mechanism being moveable between an opening-action position and a closing-action position, a length of the  lever arm in the opening-action position is shorter than a length of the lever arm in the closing-action position.
Heinemann teaches the control lever includes an adaptation mechanism for a lever arm (pivot pin arrangement shown in figs. 1-2), the adaptation mechanism being moveable between an opening-action position (fig. 1) and a closing-action position (fig. 2), a length of the  lever arm (see fig. above) in the opening-action position is shorter than a length of the lever arm in the closing-action position (see fig. above).
.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant argues in Heinemann, the handle is foldable to allow access to the closing/opening device and to avoid obstacles. The function of this handle is not to bring the specific mechanical advantage of the present invention, it is to reduce the force for manually closing an emergency exit door.
In response to applicant's argument that the handle is not used to provide a specific mechanical advantage of the present invention, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, the argument is considered non-persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647